Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gilbert et al. (U.S. 2007/0223873 A1) in view of Triplett et al. (U.S. 2013/0343566 A1).
Re claim 1, Gilbert et al. disclose in Figures 1-4 an apparatus comprising: one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: send, to a first plurality of user devices, content comprising a first playback speed, wherein the content is output at the first plurality of user devices at the first playback speed (e.g. Figures 1-2, abstract, and paragraphs [0017-0018 and 0024] wherein the content has playback speed to send to the clients via network); determine that a portion of the first plurality of user devices adjusted the output of the content from the first playback speed to a second playback speed (e.g. paragraph [0041] wherein the user can adjust 
Re claim 2, Gilbert et al. in view of Triplett et al. disclose the second playback speed comprises a playback speed recommendation associated with a third party (e.g. Gilbert et al. – paragraph [0018] and Triplett et al. – paragraphs [0070-0071] wherein the playback speed associated with the content producer). 
Re claim 3, Gilbert et al. in view of Triplett et al. disclose the playback speed recommendation comprises at least one of a minimum playback speed, a maximum playback speed, or an average playback speed (e.g. Triplett et al. – paragraph [0086]). 
Re claim 4, Gilbert et al. in view of Triplett et al. the processor-executable instructions further cause the apparatus to determine that the content is associated with a content type (e.g. Gilbert et al. – paragraph [0024] and Triplett et al. – paragraphs [0091 and 0099]). 

Re claim 6, Gilbert et al. in view of Triplett et al. the first plurality of user devices are associated with a playback profile (e.g. Gilbert et al. – paragraph [0018] and Triplett et al. – paragraph [0087]).
Re claim 7, Gilbert et al. in view of Triplett et al. the second plurality of user devices are associated with a playback profile (e.g. Gilbert et al. – paragraph [0018] and Triplett et al. – paragraph [0087]). 
Re claim 8, this claim has similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 wherein the first playback is the initial playback of the content, the second playback is the target playback, and the third playback is the adjusted playback which is substantially same as the target playback as seen in paragraph [0020] of Gilbert et al.
Re claim 9, Gilbert et al. in view of Triplett et al. the third playback speed comprises a playback speed recommendation (e.g. Gilbert et al. – paragraph [0020] the adjusted playback would be same as the target playback which is the recommended playback). 
Re claim 10, this claim has similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3.
Re claim 11, this claim has similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4.

Re claim 13, this claim has similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6.
Re claim 14, Gilbert et al. in view of Triplett et al. the content source receives the one or more other playback speeds from the one or more other user devices (e.g. Gilbert et al. – abstract wherein adjustment can be adjusted individually to users). 

Claims 15-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gilbert et al. (U.S. 2007/0223873 A1) in view of Triplett et al. (U.S. 2013/0343566 A1) and further in view of Zavaliagkos et al. (U.S. 7,274,775 B1).
Re claim 15, Gilbert et al. disclose in Figures 1-4 an apparatus comprising: one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: determine a playback speed recommendation for a first segment of content (e.g. paragraph [0018] wherein playback speed can be associated with the source); determine a playback speed preference associated with a user device (e.g. paragraph [0041] wherein the user can adjust the desired playback speed); determine, based on the playback speed preference: a first playback speed for the first segment of the content (e.g. paragraph [0020] adjusted playback); and send, to the user device, the first segment of the content comprising the first playback speed and the first audio pitch (e.g. Figures 3-4 and paragraphs [0020 and 0026-0027] wherein the playback syllable rate is adjusted (playback at second speed)).  Gilbert et al. fail to disclose (1) wherein the playback speed recommendation is associated with a third party and (2) comprises a minimum playback speed, a maximum 
Re claim 16, Gilbert et al. in view of Triplett et al. and Zavaliagkos et al. disclose the processor-executable instructions that cause the apparatus to determine the playback speed preference further cause the apparatus to receive, from the user device, an indication of a preferred rate of syllables (e.g. Gilbert et al. – paragraph [0041]). 
Re claim 17, Gilbert et al. in view of Triplett et al. and Zavaliagkos et al. disclose the processor-executable instructions that cause the apparatus to determine the first audio pitch 
Re claim 18, Gilbert et al. in view of Triplett et al. and Zavaliagkos et al. disclose the processor-executable instructions further cause the apparatus to determine, based on the playback speed preference, a second playback speed for a second segment of the content (e.g. Gilbert et al. – paragraphs [0018 and 0035]). 
Re claim 19, Gilbert et al. in view of Triplett et al. and Zavaliagkos et al. disclose the second playback speed is different than the first playback speed (e.g. Gilbert et al. – paragraphs [0018 and 0020]). 
Re claim 20, Gilbert et al. in view of Triplett et al. and Zavaliagkos et al. disclose the processor-executable instructions that cause the apparatus to determine the playback speed recommendation for the first segment of the content further cause the apparatus to determine, based on a playback profile, the playback speed recommendation for the first segment of the content (e.g. Gilbert et al. – paragraphs [0018 and 0035]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 8,849,948. Although the claims at issue these claims of Patent would reasonably anticipate all the limitations in the pending claims.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,269,396. Although the claims at issue are not identical, they are not patentably distinct from each other because these claims of Patent would reasonably anticipate all the limitations in the pending claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,726,871. Although the claims at issue are not identical, they are not patentably distinct from each other because these claims of Patent would reasonably anticipate all the limitations in the pending claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,332,147
U.S. Patent No. 7,739,715
U.S. Patent No. 7,274,775
U.S. Patent Application Publication No. 2007/0201817
U.S. Patent Application Publication No. 2014/0181667
U.S. Patent Application Publication No. 2008/0195399
U.S. Patent Application Publication No. 2008/0177623
U.S. Patent Application Publication No. 2003/0093790
U.S. Patent Application Publication No. 2007/0223873
U.S. Patent Application Publication No. 2013/0343566
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443